UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7355


KENNETH WAYNE WOODFIN,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,    Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00495-JRS)


Submitted:   February 23, 2012            Decided:    February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Woodfin, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth        Wayne    Woodfin         seeks    to    appeal          the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and his Fed. R. Civ. P. 59 motion.                                 The order is not

appealable       unless         a     circuit         justice        or     judge           issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate         of     appealability           will     not       issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on     the      merits,      a   prisoner       satisfies          this       standard       by

demonstrating         that      reasonable            jurists     would         find        that     the

district       court’s        assessment         of    the     constitutional           claims        is

debatable      or     wrong.          Slack      v.    McDaniel,          529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.          We      have    independently            reviewed         the    record        and

conclude       that      Woodfin      has     not      made     the       requisite          showing.

Accordingly,        we     deny      Woodfin’s         motion     for      a    certificate          of

appealability,         deny     leave       to    proceed       in    forma       pauperis,          and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal      contentions           are    adequately         presented          in     the

                                                  2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3